People v White (2017 NY Slip Op 07181)





People v White


2017 NY Slip Op 07181


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


4651 3602/12

[*1]The People of the State of New York, Respondent,
vGiovanni White, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Matthew A. Wasserman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J. at suppression hearing; Daniel P. FitzGerald, J. at plea and sentencing), rendered November 21, 2014, convicting defendant, upon his plea of guilty, of burglary in the third degree and possession of burglar's tools, and sentencing him, as a second felony offender, to an aggregate term of 2½ to 5 years, unanimously affirmed.
Defendant asserts that his plea should be vacated because the attorney who represented him at the suppression hearing failed to effectuate defendant's desire to testify at that proceeding. On this appeal, we need not decide whether defendant had a right to testify at a suppression hearing because defendant failed to preserve the issue and we decline to review it in the interest of justice. In any event, we find that the record as a whole demonstrates that defendant's plea was knowing, intelligent, and voluntary.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK